Case 7:18-cv-06615-CS Document 40-10 Filed 11/01/18 Page 1 of 4




EXHIBIT 10
 10/31/2018              Case 7:18-cv-06615-CS Document 40-10    Filed 11/01/18 Page 2 of 4
                                                          e-BlueBook


Printed on: 10/31/18 1:35 PM



Morocco
Address                        Permanent Mission of the Kingdom
                               of Morocco to the United Nations
                               866 Second Avenue, 6th and 7th Floors
                               New York, NY 10017
Telephone                      212-421-1580
Telefax                        212-980-1512
                               212-421-7826
E-mail                         morocco.un@maec.gov.ma
Correspondence                 French
National holiday               National Day, 30 July


                               H.E. Mr. Omar Hilale
                               Ambassador Extraordinary and Plenipotentiary
                               Permanent Representative (DPC: 23 Apr 2014)
                               Mrs. Leila Fatmi

                               H.E. Mr. Abdeslam Jaidi
                               Ambassador
                               Mrs. Kenza Naguib

                               Mr. Omar Kadiri
                               Minister Plenipotentiary
                               Deputy Permanent Representative
                               Mrs. Zineb Lahbabi

                               Mrs. Rabia Jaidi
                               Minister Plenipotentiary

                               Mr. Mohammed Atlassi
                               Minister Plenipotentiary
                               Mrs. Manar Tamsouri

                               Mr. Hicham Oussihamou
                               Minister Plenipotentiary
                               Mrs. Malika Naibat

                               Mr. Moulay Souleimane Cherkaoui
                               Minister Plenipotentiary
                               Mrs. Hind Hrida

212-421-1580                   Mr. Abdelaziz Haouaria
                               Minister Plenipotentiary
                               Mrs. Najoua Seltani

                               Mr. Jamal Benomar
                               Minister Plenipotentiary

                                Mr. Yasser Halfaoui
 https://protocol.un.org/dgacm/pls/site.nsf/eBlueBookPrint.xsp                                1/3
 10/31/2018              CaseCounsellor
                               7:18-cv-06615-CS Document 40-10    Filed 11/01/18 Page 3 of 4
                                                           e-BlueBook


                               Ms. Majda Moutchou
                               Counsellor

                               Mr. Omar Rabi
                               Counsellor

                               Ms. Majdoline Mouflih
                               Counsellor

                               Ms. Aahde Lahmiri
                               Counsellor

                               Mr. Larbi Imoullas
                               Counsellor
                               Mrs. Taouaf Abdelouahab

212-421-1580                   Ms. Siham Abbar
                               Counsellor

                               Ms. Meriem El Hilali
                               Counsellor

                               Mr. Taha Kadri
                               Counsellor

212-421-1580                   Mr. Lhassan Afenis
                               Counsellor
                               Mrs. Fatiha Mejrhirrou

                               Mr. Taha Kadri
                               Counsellor
                               Mrs. Majda Touzani

                               Mr. Mustapha El Achraoui
                               First Secretary
                               Mrs. Hind El Oufir

                               Ms. Meryem Hamdouni
                               First Secretary

                               Mrs. Hanaa Bouchikhi
                               First Secretary

                               Mr. Youssef El Mezouaghi
                               First Secretary

                               Mr. Abdelaziz Ben Boubker
                               Third Secretary
                               Mrs. Karima Ouchrif

                               Mr. Abdelhaq Mhasni
                               Attaché
                               Military Adviser
 https://protocol.un.org/dgacm/pls/site.nsf/eBlueBookPrint.xsp                                 2/3
10/31/2018              CaseMrs.
                             7:18-cv-06615-CS
                                 Hanane El Mohammadi Document 40-10    Filed 11/01/18 Page 4 of 4
                                                                e-BlueBook




https://protocol.un.org/dgacm/pls/site.nsf/eBlueBookPrint.xsp                                       3/3
